




    


SECOND AMENDMENT TO LEASE




I.    PARTIES AND DATE.


This Second Amendment to Lease (the “Amendment”) dated July 30, 2014, is by and
between THE IRVINE COMPANY LLC, a Delaware limited liability company,
(“Landlord”), and ARISTA NETWORKS, INC., a Delaware corporation (formerly,
Arista Networks, Inc., a Nevada Corporation) (“Tenant”).


II.    RECITALS.


On August 10, 2012, Landlord and Tenant entered into a lease for premises (as
therein defined, the “5453 Great America Premises”) in a building located at
5453 Great America Parkway, Santa Clara, California (the “5453 Great America
Building”), which lease was amended by a First Amendment to Lease dated February
28, 2013. The foregoing lease, as so amended, is hereinafter referred to as the
“Lease”.


On the terms and conditions provided in this Amendment, Landlord and Tenant each
desire to modify the Lease to add approximately 60,517 rentable square feet of
space in a building located at 5451 Great America Parkway, Santa Clara,
California, (the “5451 Great America Building”), which space consists of: (i)
approximately 30,238 rentable square feet on the 5th floor of the 5451 Great
America Building as shown on Exhibit A attached to this Amendment (the “5th
Floor Premises”), and (ii) approximately 30,279 rentable square feet on the 4th
floor of the 5451 Great America Building as shown on Exhibit A attached to this
Amendment (the “4th Floor Premises”). Collectively, the 5th Floor Premises and
the 4th Floor Premises are referred to as the “5451 Great America Premises”; and
collectively, the 5453 Great America Building and the 5451 Great America
Building are referred to as the “Buildings”.


III.    MODIFICATIONS.


A. Premises/Building. From and after the “Commencement Date for the 5th Floor
Premises” and from and after the “Commencement Date for the 4th Floor Premises
(as hereinafter defined), the Lease (including without limitation, Section 2.1
of the Lease) is hereby amended to provide that the 5th Floor Premises and the
4th Floor Premises, respectively, together with the 5453 Great America Premises
shall collectively constitute the “Premises” under the Lease, and all references
to the “Building” in the Lease shall be amended to refer to the 5451 Great
America Building and the 5453 Great America Building, either collectively or
individually as the context may reasonably require. Tenant’s lease of the 5th
Floor Premises and the 4th Floor Premises includes the non-exclusive right to
access the fiber conduits connecting such two floors of the 5451 Great America
Building, and the non-exclusive right to access any and all available fiber
conduits connecting such two floors directly or indirectly with the 5453 Great
America Building.
B. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:


1.    Effective as of the Commencement Date for the 5451 Great America Premises,
Item 2 shall be deleted in its entirety and substituted therefor shall be the
following:


“1. Premises: The Premises are more particularly described in Section 2.1.


Address of Buildings: 5451 Great America Parkway, Suites 401 and 501,         
and 5453 Great America Parkway, Santa Clara, CA
            
Project Description: Santa Clara Gateway”


2.
Item 4 is hereby amended by adding the following:



“Commencement Date for the 5th Floor Premises: Subject to the provisions of the
Work Letter attached hereto as Exhibit X, January 1, 2015


Commencement Date for the 4th Floor Premises: January 1, 2016
 




--------------------------------------------------------------------------------




Provided that no Default has occurred under any provision of this Lease,
Landlord shall not occupy (except for purposes of construction of the Tenant
Improvements) and shall not lease the 5th Floor Premises and/or the 4th Floor
Premises to, or otherwise permit the occupancy thereof by, any third party
tenant prior to the Commencement Date for the 5th Floor Premises or the
Commencement Date for the 4th Floor Premises, respectively. Tenant shall not
have possession of the 5th Floor Premises until the occurrence of the
Commencement Date for the 5th Floor Premises; and Tenant shall not have
possession of the 4th Floor Premises until the occurrence of the Commencement
Date for the 4th Floor Premises.”


3.    Item 5 is hereby amended by adding the following:


“Lease Term as to the 5451 Great America Premises: The Term of the Lease as to
the 5451 Great America Premises shall expire concurrently with the Expiration
Date of the Lease, that is at midnight on September 30, 2023”


4.    Item 6 is hereby amended by adding the following:


“Basic Rent for the 5th Floor Premises:




Months of Term
or Period
Monthly Rate Per Rentable Square Foot of the 5th      Floor Premises
Monthly Basic Rent for the 5th Floor Premises (rounded to the nearest dollar)
Commencement Date for the 5th Floor Premises to
December 31, 2015
$3.20
$96,762.00
January 1, 2016 to
December 31, 2016
$3.30
$99,785.00
January 1, 2017 to
December 31, 2017
$3.39
$102,507.00
January 1, 2018 to
December 31, 2018
$3.50
$105,833.00
January 1, 2019 to
December 31, 2019
$3.60
$108,857.00
January 1, 2020 to
December 31, 2020
$3.71
$112,183.00
January 1, 2021 to
December 31, 2021
$3.82
$115,509.00
January 1, 2022 to
December 31, 2022
$3.94
$119,138.00
January 1, 2023 to
Expiration Date
$4.05
$122,464.00































--------------------------------------------------------------------------------






Basic Rent for the 4th Floor Premises:


Months of Term
or Period
Monthly Rate Per Rentable Square Foot of the 4th      Floor Premises
Monthly Basic Rent for the 4th Floor Premises (rounded to the nearest dollar)
Commencement Date for the 4th Floor Premises to
December 31, 2016
$3.30
$99,921.00
January 1, 2017 to
December 31, 2017
$3.39
$102,646.00
January 1, 2018 to
December 31, 2018
$3.50
$105,997.00
January 1, 2019 to
December 31, 2019
$3.60
$109,004.00
January 1, 2020 to
December 31, 2020
$3.71
$112,335.00
January 1, 2021 to
December 31, 2021
$3.82
$115,666.00
January 1, 2022 to
December 31, 2022
$3.94
$119,299.00
January 1, 2023 to
Expiration Date
$4.05
$122,630.00







5.    Effective as of the Commencement Date for the 5th Floor Premises, Item 8
shall be deleted in its entirety and substituted therefor shall be the
following:


“8. Floor Area of Premises: Approximately 179,846 rentable square feet,
comprised of the following:


5th Floor Premises - approximately 30,238 rentable square feet; and


5453 Great America Premises - approximately 149,608 rentable square feet.


Floor Area of the 5451 Great America Building - approximately 145,059 rentable
square feet; and


Floor Area of the 5453 Great America Building - approximately 149,608 rentable
square feet.”
    
6.     Effective as of the Commencement Date for the 4th Floor Premises, Item 8
shall be deleted in its entirety and substituted therefor shall be the
following:


“8. Floor Area of Premises: Approximately 210,125 rentable square feet,
comprised of the following:


5th Floor Premises - approximately 30,238 rentable square feet;
and


4th Floor Premises - approximately 30,279 rentable square feet;
and


5453 Great America Premises - approximately 149,608 rentable
square feet.




--------------------------------------------------------------------------------




Floor Area of the 5451 Great America Building - approximately 145,059 rentable
square feet; and


Floor Area of the 5453 Great America Building - approximately 149,608 rentable
square feet.”


7.    Effective as of the Commencement Date for the 5th Floor Premises, Item 11
shall be deleted in its entirety and substituted therefor shall be the
following:


“11. Vehicle Parking Passes: 744 in accordance with the provisions set forth in
Exhibit F to the Lease. In addition to the ten(10) “Visitor” spaces designated
for the 5453 Great America Building pursuant to Exhibit F and Exhibit F-1
attached to the Lease, Landlord shall designate five (5) parking spaces as
“Arista Visitor” in a mutually-agreed upon location in the “main” parking area
of the Project to serve Tenant’s main lobby entrance in the 5453 Great America
Building.”


B. First Month’s Rent. Notwithstanding anything to the contrary contained in
Section 4.1 of the Lease, the parties confirm and agree that the first month’s
Basic Rent for the 5th Floor Premises and the 4th Floor Premises shall not be
due and payable upon the execution of this Amendment, but shall instead be due
and payable upon the Commencement Date for the 5th Floor Premises and
Commencement Date for the 4h Floor Premises, respectively.


C. Signs. Section 5.2 of the Lease entitled “Signs”, is hereby deleted in its
entirety, and substituted therefor shall be the following:


“5.2. SIGNS. Provided Tenant continues to lease the entire 5453 Great America
Premises, Tenant shall have the exclusive right to two (2) exterior “building
top” signs (one on the southwest corner of the West facade of the 5453 Great
America Building and one on the northeast corner of the North facade of the 5453
Great America Building) and one (1) “eye brow” sign on the northwest corner of
the West facade of the 5453 Great America Building, the non-exclusive right to
its pro-rata share of any monument signage dedicated for the 5453 Great America
Building (with only Tenant being listed on such monument signage as long as
Tenant continues to lease the entire 5453 Great America Premises) and the
non-exclusive right to the second position on the pylon sign facing the 237
Expressway (provided that Tenant, at its sole cost and expense, may move to the
first position on such pylon sign if the Dell Marketing lease in the Project
terminates and such position thereupon become available); and provided Tenant
continues to lease the entire 5451 Great America Premises, Tenant shall have the
exclusive right to two (2) exterior “building top” signs (one on the southwest
corner of the South facade of the 5451 Great America Building and one on the
northwest corner of the North façade of the 5451 Great America Building), and
the non-exclusive right to its pro-rata share of any monument signage dedicated
for the 5451 Great America Building (with Tenant being listed first on such
monument signage so long as Tenant continues to lease the entire 5451 Great
America Premises). All exterior signage shall be solely for Tenant’s name and
graphics. Landlord, at its sole cost and expense, shall fabricate and install
each of the four (4) “building top” signs with the dimensions and as otherwise
shown on Exhibit M attached hereto. Landlord shall use commercially reasonable
efforts to complete such installation of the Building top signage within 16
weeks following the full execution and delivery of this Amendment. Except as
provided in the foregoing, Tenant shall have no right to maintain signs in any
location in, on or about the Project and shall not place or erect any signs that
are visible from the exterior of either of the Buildings. The size, design,
graphics, material, style, color and other physical aspects of any permitted
sign to be installed by Tenant shall be subject to Landlord's written
determination, as determined solely by Landlord, prior to such installation by
Tenant, that such signage is at the maximum wattage allowable and otherwise in
compliance with the requirements of the master sign program of the City, and any
covenants, conditions or restrictions encumbering the Premises and Landlord's
signage program for the Project, as in effect from time to time ("Signage
Criteria”). Prior to placing or erecting any such signs, Tenant shall obtain and
deliver to Landlord a copy of any applicable municipal or other governmental
permits and approvals. Except as otherwise expressly provided in this Section
5.2, Tenant shall be responsible for all costs of any permitted sign, including,
without limitation, the fabrication, installation, maintenance and removal
thereof and the cost of any permits therefor. If Tenant fails to maintain its
sign in good condition, or if Tenant fails to remove same upon termination of
this Lease and repair and restore any damage caused by the sign or its removal,
Landlord may do so at Tenant's expense. Landlord shall have the right to
temporarily remove any signs in connection with any repairs or maintenance in or
upon the Buildings. The term "sign" as used in this Section shall include all
signs, designs, monuments, displays, advertising materials, logos, banners,
projected images, pennants, decals, pictures, notices, lettering, numerals or
graphics. Subject to the provisions for an “Objectionable Name” as hereinafter
provided, the parties agree that Tenant’s signage rights shall be assignable to
any permitted assignee under this Lease. Tenant's signage shall not have a name
which relates to an entity which is of a character or reputation, or is
associated with a political faction or orientation, which is inconsistent with
the quality of the Project, or which would otherwise reasonably offend a
landlord of comparable




--------------------------------------------------------------------------------




institutionally owned office building located near the Buildings (an
"Objectionable Name"). The parties hereby agree that the name "Arista Networks,
Inc." or any reasonable derivation thereof, shall not be deemed an Objectionable
Name.”


D. Tenant’s Insurance. Section 10.1 of the Lease is hereby amended to provide
that evidence of Tenant’s insurance required by the provisions of Exhibit D to
the Lease shall be delivered to Landlord: (i) on or before the Commencement Date
for the 5th Floor Premises for the 5th Floor Premises, and (ii) on or before the
Commencement Date for the 4th Floor Premises for the 4th Floor Premises.


E. Joint Indemnity. Subsections 10.3(a) and 10.3 (b) of the Lease are each
amended to provide that: (i) Tenant’s obligation to defend, indemnify and hold
Landlord and the Ground Lessor harmless, as therein specifically provided, from
Tenant’s use or occupancy of the 5th Floor Premises shall be amended to apply to
all claims, liabilities, costs or expenses arising either before or after the
Commencement Date for the 5th Floor Premises, (ii) Tenant’s obligation to
defend, indemnify and hold Landlord and the Ground Lessor harmless, as therein
specifically provided, from Tenant’s use or occupancy of the 4th Floor Premises
shall be amended to apply to all claims, liabilities, costs or expenses arising
either before or after the Commencement date for the 4th Floor Premises, and
(iii) Tenant’s obligation to defend, indemnify and hold Landlord, the Ground
Lessor and the other identified indemnified parties under Subsection 10.3(a)
harmless, as therein provided, shall not apply, or be binding on Tenant, in
connection with any activity, work or thing done, permitted or suffered by the
“General Contractor” under contract to Landlord (as defined in the Work Letter
attached hereto as Exhibit X).


F. Damage and Destruction. Article 11 of this Lease entitled “Damage and
Destruction” is hereby deleted in its entirety and substituted therefor shall be
the following:




“ARTICLE 11. DAMAGE OR DESTRUCTION


11.1. RESTORATION.


(a)    If either of the Buildings of which the Premises are a part is damaged as
the result of an event of casualty, then subject to the provisions below,
Landlord shall repair that damage as soon as reasonably possible unless Landlord
reasonably determines that: (i) the Premises have been materially damaged and
there is less than 1 year of the Term remaining on the date of the casualty or
(ii) proceeds necessary to pay the full cost of the repair are not available
from Landlord’s Property Policy and/or from its other property insurance
policies (if any), insurance, including without limitation earthquake insurance
plus any additional amounts Tenant elects, at its option, to contribute,
excluding, however, the deductible (for which Tenant shall be responsible to
reimburse Landlord as a “Project Cost”, subject to the terms and limitations of
Section (g) of Exhibit B attached to this Lease). Should Landlord elect not to
repair the damage for one of the preceding reasons, Landlord shall so notify
Tenant in the “Casualty Notice” (as defined below), and this Lease shall
terminate as of the date of delivery of that notice; provided, however, that in
the event that only one and not both of the Buildings is materially damaged as
described in this Subsection 11.1(a), then the Lease shall terminate as to the
damaged Building only and shall remain in effect as to the other non-damaged
Building (with an appropriate reduction in the Basic Rent and Tenant’s Share of
Operating Expenses to account for any reduction in the Floor Area of the
Premises, effective as of the date of such Casualty Notice.


(b)    As soon as reasonably practicable following the casualty event but not
later than 60 days thereafter, Landlord shall notify Tenant in writing
(“Casualty Notice”) of Landlord’s election, if applicable, to terminate this
Lease as provided in Subsection 11.1(a) above. If this Lease is not so
terminated, the Casualty Notice shall set forth the anticipated period for
repairing the casualty damage. If the anticipated repair period exceeds
270 days, then either party may elect to terminate this Lease by written notice
to the other within 10 business days following delivery of the Casualty Notice.
In addition, Tenant may terminate this Lease within 10 business days following
receipt of such Casualty Notice if the casualty has occurred within the final
twelve (12) months of the Term and such material damage has a materially adverse
impact on Tenant’s continued use of the Premises. If termination is elected
pursuant to this Section 11.1(b), then the Lease shall terminate as to the
damaged Building only and shall remain in effect as to the other non-damaged
Building (with an appropriate reduction in the Basic Rent and Tenant’s Share of
Operating Expenses to account for any reduction in the Floor Area of the
Premises, effective as of the date of such Casualty Notice.
















--------------------------------------------------------------------------------




(c)    In the event that neither Landlord nor Tenant terminates this Lease
pursuant to Section 11.1(b), Landlord shall, at Landlord’s sole cost and
expense, repair all material damage to the Premises or the Building as soon as
reasonably possible and this Lease shall continue in effect for the remainder of
the Term. Upon notice from Landlord, Tenant shall assign or endorse over to
Landlord (or to any party designated by Landlord) all property insurance
proceeds payable to Tenant under Tenant's insurance with respect to any Tenant
Installations; and Landlord shall restore any such Tenant Installations. In the
absence of any such notice from Landlord, restoration of the Tenant
Installations shall be Tenant’s responsibility at its sole cost and expense.


(d)    From and after the casualty event, the rental to be paid under this Lease
shall be abated in the same proportion that the Floor Area of the Premises that
is rendered unusable by the damage from time to time bears to the total Floor
Area of the Premises.


(e)    Notwithstanding, anything to the contrary contained in this Section 11.1,
if for any reasons other than delays caused by Tenant, or other matters beyond
Landlord’s reasonable control (not to exceed thirty (30) days in the aggregate),
the Premises has not been substantially repaired within the time period
specified in the Casualty Notice, then Tenant may, by written notice to Landlord
given at any time thereafter but prior to the actual date of the substantial
completion of the repair of the Premises or the Building, elect to terminate
this Lease; provided, however, that in the event that only one and not both of
the Buildings is materially damaged as described in Subsection 11.1(a) above,
then the Lease shall terminate as to the damaged Building only and shall remain
in effect as to the other non-damaged Building (with an appropriate reduction in
the Basic Rent and Tenant’s Share of Operating Expenses to account for any
reduction in the Floor Area of the Premises, effective as of the date of such
Casualty Notice. Notwithstanding the foregoing, if at any time during the
construction period, Landlord reasonably determines that the substantial
completion of said repairs will be delayed beyond the time period specified in
the Casualty Notice (for reasons other than Tenant-caused delays and/or force
majeure delays not exceeding 30 days in the aggregate), then Landlord may notify
Tenant in writing of such determination and of a new outside date for completion
of such repairs, and Tenant must elect within ten (10) days of receipt of such
notice to either terminate this Lease or waive its right to terminate this Lease
(as provided in this Subsection 11.1(e)) provided such repairs are substantially
completed prior to the new outside date established by Landlord in such notice
to Tenant. Tenant’s failure to elect to terminate this Lease within such ten
(10) day period shall be deemed Tenant’s waiver of its right to terminate this
Lease as provided in this Subsection 11.1(e) as to the previous outside date,
but not as to the new outside date established by said notice.


11.2. LEASE GOVERNS. Tenant agrees that the provisions of this Lease, including
without limitation Section 11.1, shall govern any damage or destruction and
shall accordingly supersede any contrary statute or rule of law.”


G. Eminent Domain. Article 12 of this Lease entitled “Eminent Domain” is hereby
deleted in its entirety and substituted therefor shall be the following:


“ARTICLE 12. EMINENT DOMAIN


Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”); provided, however, that
in the event that only one and not both of the Buildings is subject to the
Taking described in this Section 12, then the Lease shall terminate as to the
Premises in the Building subject to such Taking only and shall remain in effect
as to the other Building (with an appropriate reduction in the Basic Rent and
Tenant’s Share of Operating Expenses to account for any reduction in the Floor
Area of the Premises, effective as of the date of such Taking). Landlord shall
also have the right to terminate this Lease if there is a Taking of any portion
of either of the Buildings or Project which would have a material adverse effect
on Landlord’s ability to profitably operate the remainder of the Project. The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking. The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority. If this Lease is not
terminated, Basic Rent and Tenant’s Share of Operating Expenses shall be
appropriately adjusted to account for any reduction in the square footage of the
Building or Premises. All compensation awarded for a Taking shall be the
property of Landlord and the right to receive compensation or proceeds in
connection with a Taking are expressly waived by Tenant; provided, however,
Tenant may file a claim for Tenant's personal property and fixtures and Tenant's
relocation expenses, and business interruption expenses recoverable from the
taking authority. If only a part of the Premises is subject to a Taking and this
Lease is not terminated, Landlord, with reasonable diligence, will restore the
remaining portion of the Premises as nearly as practicable to the condition
immediately prior to the Taking. Tenant agrees that the provisions of this Lease
shall govern any Taking and shall accordingly supersede any contrary statute or
rule of law.”






--------------------------------------------------------------------------------




H. Operating Expenses. The definition of the term “Tenant’s Share” in Section
(a) of Exhibit B attached to the Lease is hereby amended and restated as
follows:


“The term “Tenant’s Share” means (a) 100% of the Operating Expenses reasonably
determined by Landlord to benefit or relate substantially to the 5453 Great
America Building, plus (b) effective as of the Commencement Date for the 5th
Floor Premises, that portion of any Operating Expenses reasonably determined by
Landlord to benefit or relate substantially to the 5451 Great America Building
multiplied by a fraction, the numerator of which is the Floor Area of the 5th
Floor Premises and the denominator of which is the Floor Area of the 5451 Great
America Building, plus (c) effective as of the Commencement Date for the 4th
Floor Premises, that portion of any Operating Expenses reasonably determined by
Landlord to benefit or relate substantially to the 5451 Great America Building
multiplied by a fraction, the numerator of which is the Floor Area of the 4th
Floor Premises and the denominator of which is the Floor Area of the 5451 Great
America Building. In addition to the foregoing, “Tenant Share” shall also
include that portion of Operating Expenses reasonably determined by Landlord to
benefit or relate substantially to all of the buildings of the Project, or to
some of the buildings of the Project (including the 5451 and 5453 Great America
Buildings), multiplied by a fraction, the numerator of which is the Floor Area
of the Premises then leased by Tenant and the denominator of which is the
rentable square footage of such buildings.”


I. Right to Extend the Lease. The provisions of Section 1 of Exhibit G to the
Lease entitled “Right to Extend this Lease” shall remain in full force and
effect and exercisable by Tenant during the Term of the Lease as extended by
this Amendment.”


J. Right of First Offer. Section 2 of Exhibit G to the Lease entitled “Right of
First Offer” is hereby amended and restated as follows:


“2. RIGHT OF FIRST OFFER. Provided that no Default has occurred under any
provision of this Lease, either at the time of the delivery of “Landlord’s
Notice” or at the time of the delivery of “Tenant’s Notice” (as hereinafter
defined), Landlord hereby grants Tenant a continuing right (“First Right”) to
lease space in each of the buildings in “Phase 1” and/or in “Phase 2” of the
Project, which buildings are shown on Exhibit A-1 attached hereto (the “First
Right Space”), in accordance with and subject to the provisions of this Section;
provided that this First Right shall cease to be effective during the final 12
months of the Term unless and until Tenant exercises its extension option set
forth in Section 1 of this Exhibit G. Except as otherwise provided below, prior
to leasing the First Right Space, or any portion thereof, to any other party
during the period that this First Right is in effect, Landlord shall give Tenant
written notice (the “Landlord’s Notice”) of the basic economic terms including
but not limited to the Basic Rent, term, operating expense base, security
deposit, and tenant improvement allowance (collectively, the “Economic Terms”),
upon which Landlord is willing to lease such particular First Right Space to
Tenant or to a third party; provided that the Economic Terms shall exclude
brokerage commissions and other Landlord payments that do not directly inure to
the tenant’s benefit. It is understood that should Landlord intend to lease
other office space in addition to the First Right Space as part of a single
transaction, then Landlord’s Notice shall so provide and all such space shall
collectively be subject to the following provisions. Within 5 business days
after delivery of Landlord’s Notice, Tenant must give Landlord written notice
(the “Tenant’s Notice”) pursuant to which Tenant shall elect to (i) lease all,
but not less than all, of that portion of the First Right Space specified in
Landlord’s notice (the “Designated Space”) upon such Economic Terms and the same
non-Economic Terms as set forth in this Lease; (ii) refuse to lease the
Designated Space, specifying that such refusal is not based upon the Economic
Terms, but upon Tenant’s lack of need for the Designated Space, in which event
Landlord may lease the Designated Space upon any terms it deems appropriate; or
(iii) refuse to lease the Designated Space, specifying that such refusal is
based upon said Economic Terms, in which event Tenant shall also specify revised
Economic Terms upon which Tenant shall be willing to lease the Designated Space.
In the event that Tenant does not so respond in writing to Landlord’s Notice
within said period, Tenant shall be deemed to have elected clause (ii) above. In
the event Tenant’s Notice elects clause (iii) above, Landlord may elect to
either (x) lease the Designated Space to Tenant upon such revised Economic Terms
and the same other non-Economic Terms as set forth in this Lease, or (y) lease
the Designated Space to any third party upon Economic Terms which are not
materially more favorable to such party than those Economic Terms proposed by
Tenant. Should Landlord so elect to lease the Designated Space to Tenant, then
Landlord shall promptly prepare and deliver to Tenant an amendment to this Lease
consistent with the foregoing, and Tenant shall execute and return same to
Landlord within 10 days. Tenant’s failure to timely return the amendment shall
entitle Landlord to specifically enforce Tenant’s commitment to lease the
Designated Space, to lease such space to a third party, and/or to pursue any
other available legal remedy. In the event that Landlord leases the First Right
Space, or any portion thereof, to a third party in accordance with the
provisions of this Section, and during the effective period of this First Right
the First Right Space, or any portion thereof, shall again become available for
reletting, then prior to Landlord entering into any such new lease with a third
party for the First Right Space, Landlord shall repeat the procedures specified
above in this Section. Notwithstanding the foregoing, it is understood and
agreed that Tenant’s First Right shall be subject and subordinate to: (i) the
right and interest of Dell Marketing L.P. or any affiliate thereof and their
successors and assigns, and (ii) any extension rights which may hereafter be
granted by Landlord to any third party tenant hereafter occupying the First
Right Space or any portion thereof, it being understood and agreed that Landlord
shall




--------------------------------------------------------------------------------




in no event be obligated to initiate this First Right prior to leasing any
portion of the First Right Space to the then-current occupant thereof. Tenant’s
rights under this Section shall belong solely to Arista Networks, Inc., a
Delaware corporation, and any attempted assignment or transfer of such rights
(except in connection with a Permitted Transfer) shall be void and of no force
and effect.”


K. Good Working Order Warranty as to the 5451 Great America Premises. The
following warranty provisions (and not the provisions of Section 3 of Exhibit G
to the Lease) shall be applicable as to the 5451 Great America Premises:


“GOOD WORKING ORDER WARRANTY AS TO 5451 GREAT AMERICA             PREMISES.


(a)    Landlord warrants to Tenant as follows: (i) that the roof, plumbing, fire
sprinkler system, lighting, heating, ventilation and air conditioning systems
and electrical systems serving the 5th Floor Premises and the 4th Floor Premises
shall be in good operating condition on the Commencement Date for the 5th Floor
Premises and on the Commencement Date for the 4th Floor Premises, respectively,
and (ii) that the 5th Floor Premises and the 4th Floor Premises shall be
delivered to Tenant on the Commencement Date for the 5th Floor Premises and on
Commencement Date for the 4th Floor Premises, respectively, in a vacant and
“broom clean” condition. Provided that Tenant shall notify Landlord of any
non-compliance with the foregoing warranties contained in subsections (i) and/or
(ii) above not later than sixty (60) days following the Commencement Date for
the 5th Floor Premises and the Commencement Date for the 4th Floor Premises,
respectively, then Landlord shall, except as otherwise provided in this Lease,
promptly after receipt of written notice from Tenant setting forth the nature
and extent of such non-compliance, rectify same at Landlord’s sole cost and
expense and not as a Project Cost.
(b)    Notwithstanding the provisions of Section 7.2 of the Lease, during the
initial 120-month Term of the Lease (as same may be extended by Tenant pursuant
to Section 1 of Exhibit G attached to the Lease), Landlord agrees to repair
and/or replace, at its sole cost and expense and not as a “Project Cost”, all
structural walls, foundations, structural elements of the roof of the 5451 Great
America Building, and underground utility pipes and/or facilities serving the
5451 Great America Building (the “Structural Elements”). Notwithstanding the
foregoing, Landlord’s obligation contained in this Section to bear such costs
and expenses shall not apply: (i) to the costs and expenses of periodic
maintenance of the Structural Elements, nor (ii) to the extent of the negligence
or willful misconduct by Tenant, its employees, agents, contractors, licensees
or invitees (in which case Tenant shall be responsible for the reasonable costs
of such repairs and/or replacements). Tenant shall give Landlord prompt notice
when Tenant becomes aware of any repairs or replacements required of Landlord
pursuant to this Section, and such repairs shall be made promptly following
notice from Tenant.
(c)    Landlord shall correct, repair and/or replace any non-compliance of the
5451 Great America Building and/or the Common Areas of the Project with all
applicable building permits and codes in effect as of the Commencement Date for
the 5th Floor Premises, including without limitation, the provisions of Title
III of the Americans With Disabilities Act (“ADA”). Said costs of compliance
shall be Landlord’s sole cost and shall not be part of Project Costs. Landlord
shall correct, repair or replace any non-compliance of the 5451 Great America
Building and/or the Common Areas with any further revisions or amendments to
applicable building codes (including, without limitation, the ADA) becoming
effective after the Commencement Date for the 5th Floor Premises, provided that,
subject to the initial two sentences of this Section, the amortized cost of such
repairs or replacements (amortized over the useful life thereof in accordance
with generally accepted accounting principles, consistently applied, and using a
market cost of funds reasonably determined by Landlord) shall be included as
Project Costs payable by Tenant. All other ADA compliance issues which pertain
to the 5451 Great America Premises, including without limitation, in connection
with Tenant’s construction of any Alterations or other improvements in the 5451
Great America Premises (and any resulting ADA compliance requirements in the
Common Areas if Landlord shall consent to same as more particularly provided in
Section 7.3 of this Lease) and the operation of Tenant’s business and employment
practices in the 5451 Great America Premises, shall be the responsibility of
Tenant at its sole cost and expense. The repairs, corrections or replacements
required of Landlord or of Tenant under the foregoing provisions of this Section
shall be made promptly following notice of non-compliance from any applicable
governmental agency.”


L. Broker’s Commission. Article XVIII of the Lease is amended to provide that
the parties recognize Irvine Realty Company and CBRE, Inc. (collectively,
“Landlord’s Broker”) as the broker representing Landlord in connection with the
negotiation of this Amendment, and that no broker has represented Tenant in
connection with the negotiation of this Amendment. Landlord shall be responsible
for the payment of a brokerage commission to Landlord’s Broker. The warranty and
indemnity provisions of Article XVIII of the Lease, as amended hereby, shall be
binding and enforceable in connection with the negotiation of this Amendment.








--------------------------------------------------------------------------------




M. Tenant Improvements for the 5451 Great America Premises. Landlord hereby
agrees to complete the “Tenant Improvements” for the 5451 Great America Premises
in accordance with the provisions of Exhibit X, Work Letter, attached hereto
(the “Work Letter”).


N. Trash Enclosure. For so long as Tenant continues to lease the entire 5453
Great America Premises, Landlord hereby consents to Tenant’s proposal to use the
trash closure shown on Exhibit B attached hereto for the (inside) storage of its
personal property from time to time, on the following terms and conditions: (i)
such storage shall not impair the use of the enclosure for trash disposal, (ii)
Tenant, at its sole cost and expense, may secure such enclosure (including
re-locking same) and shall obtain any permits for such use required by the City
or any other governmental authority, and (iii) Tenant assumes all liability for
loss and/or damage to its property as result of such storage, and agrees to
release Landlord from any and all such losses and/or damages.


O. Nondisturbance Agreement. Landlord represents and warrants to Tenant that
there are no Mortgages encumbering the 5451 Great America Building or the
Project as of the execution of this Amendment, except for the Ground Lease.
Landlord shall obtain, prior to the Commencement Date for the 5th Floor
Premises, the Nondisturbance Agreement substantially in form and content of
Exhibit C attached to this Amendment from the Ground Lessor for the benefit of
Tenant.


P. Other References. References in the following provisions of the Lease to
“Commencement Date” shall, as to the 5th Floor Premises and the 4th Floor
Premises, mean the Commencement Date for the Fifth Floor Premises and the
Commencement Date for the Fourth Floor Premises, respectively: Sections 7.1 and
15.2 and subpart (g) of Exhibit B. In addition, the representations in Sections
5.3(h) and 13.1 of the Lease shall be deemed made as to the 5451 Great America
Premises as of the date of this Amendment.
Q. Communications Equipment. Landlord hereby grants to Tenant a non-exclusive
license (the “License”) to install, maintain and operate on the roof of the 5451
and 5453 Great America Buildings antennae and/or satellite dishes (collectively,
the “Antenna”) during the Term and any extensions thereof, and in accordance
with and subject to the terms and conditions set forth below. The number and
locations of such Antennas shall be reasonably acceptable to Landlord (“Licensed
Area"). The Licensed Area shall be considered to be a part of the Premises for
all purposes under the Lease, and except as otherwise expressly provided in this
Section all provisions applicable to the use of the Premises under the Lease
shall apply to the Licensed Area and its use by Tenant.
(1)    The Term of the License shall be coterminous with this Lease;
(2)    Tenant shall not be obligated to pay any license fee for the use of the
Licensed Area pursuant to this Section during the Term of this Lease;
(3)    Tenant shall use the Licensed Area only for the installation, operation,
repair, replacement and maintenance of the Antenna and the necessary mechanical
and electrical equipment to service said Antenna and for no other use or
purpose. The installation of the Antenna and all equipment and facilities
related thereto, including any required screening for the Antenna and any
required conduit from the Premises to the Antenna, shall be deemed to constitute
an Alteration subject to the provisions of Section 7.3 of the Lease, provided
that Landlord shall not unreasonably withhold, condition or delay its approval
of the same. Landlord may require reasonable, appropriate screening for the
Antenna as a condition of Landlord’s approval of the installation of the
Antenna. Tenant may have access to the Licensed Area for such uses during normal
business hours and at times upon reasonable prior notice to Landlord;
(4)    The Antenna shall be used only for transmitting and/or receiving data,
audio and/or video signals to and from Tenant’s facilities within the Premises
for Tenant’s use, and shall not be used or permitted to be used by Tenant for
purposes of broadcasting signals to the public or to provide telecommunications
or other communications transmitting or receiving services to any third parties;














--------------------------------------------------------------------------------




(5)    In the event any communications system or broadcast or receiving
facilities are operating in the Project, Tenant shall at all times during the
term of the License conduct its operations so as to ensure that such system or
facilities shall not be subjected to harmful interference as a result of such
operations by Tenant. Upon notification from Landlord of any such interference,
Tenant agrees to immediately take the necessary steps to correct such situation,
and Landlord will reasonably cooperate with Tenant's efforts to correct or
eliminate any interference with the Project's systems or facilities, which
cooperation would include using reasonable efforts (subject to reasonable
aesthetic concerns customary for similar buildings in the area) to assist Tenant
in relocating the Antenna if necessary; provided, however, that any such
cooperation shall be at the sole cost and expense of Tenant.
(6)    During the term of the License, Tenant shall comply with any standards
promulgated by applicable governmental authorities or otherwise reasonably
established by Landlord regarding the generation of electromagnetic fields. Any
claim or liability resulting from the use of the Antenna or the Licensed Area
shall be subject to the indemnification provisions of this Lease applicable to
Tenant’s use of the Premises (and subject to Section 10.5 of the Lease);
(7)    During the term of the License, Tenant shall pay all taxes attributable
to the Antenna and other equipment owned and installed by Tenant, and Tenant
shall assure and provide Landlord with evidence that the Licensed Area and
Tenant’s use thereof are subject to the insurance coverages otherwise required
to be maintained by Tenant as to the Premises pursuant to Exhibit D to this
Lease; and
(8)    Upon the expiration or sooner termination of the Lease, Tenant shall
remove the Antenna and all related equipment and facilities, including any
conduit from the Premises to the Antenna, from the Licensed Area and any other
portions of the Buildings within or upon which the same may be installed, and
shall restore the Licensed Area and all other areas affected by such removal to
their original condition, reasonable wear and tear and casualty damage excepted,
all at its sole cost and expense.
R. Security Cameras. Subject to Landlord’s approval thereof in its sole and
absolute discretion, Tenant has the right to place up to seven (7) cameras on
the roof of the 5453 Great America Building. Such cameras and related equipment
thereto shall be “Required Removables” for purposes of Section 7.3 of the Lease.


S. Cost Segregation Study. Landlord shall provide information reasonably
requested by Tenant in connection with Tenant’s cost segregation study relating
to personal property tax related to the Tenant Improvements.


T. Elevators. Landlord will reasonably cooperate with Tenant, at Tenant’s
expense, to arrange for Tenant’s card readers to operate in the elevators of the
5451 Great America Building.


IV.    GENERAL.


A. Effect of Amendments. The Lease shall remain in full force and effect except
to the extent that it is modified by this Amendment.


B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.


C. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.


D. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Amendment for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.


E. Counterparts; Digital Signatures.  If this Amendment is executed in
counterparts, each is hereby declared to be an original; all, however, shall
constitute but one and the same amendment.  In any action or proceeding, any
photographic, photostatic, or other copy of this Amendment may be introduced
into evidence without foundation. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Amendment, if applicable, reflecting the execution of
one or both of the parties, as a true and correct original.








--------------------------------------------------------------------------------




F. Certified Access Specialist. As of the date of this Amendment, there has been
no inspection of the Building and Project by a Certified Access Specialist as
referenced in Section 1938 of the California Civil Code.




V.    EXECUTION.


Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.




LANDLORD:                        TENANT:


THE IRVINE COMPANY LLC                ARISTA NETWORKS, INC.
a Delaware limited liability company            a Delaware corporation




By /s/ Douglas G. Holte             By /s/ Jayshree Ullal                    
Douglas G. Holte, President,                Name Jayshree
Ullal                    
Office Properties                       Title President & CEO     


  
By /s/ Ray Wirta             
Ray Wirta, President,        
Investment Properties Group    








--------------------------------------------------------------------------------






EXHIBIT A


FLOOR PLANS for SUITE 401 AND 501


5451 GREAT AMERICA PARKWAY, SANTA CLARA




[floorplana.jpg]


[floorplanb.jpg]




--------------------------------------------------------------------------------




EXHIBIT A-1
FIRST RIGHT SPACE
[firstrightspace.jpg]
















    




--------------------------------------------------------------------------------






Exhibit B


Site Map


[sitemap.jpg]




Detailed Photographs


    [entrywaytoenclosure.jpg]
Entryway to Enclosure








Page 1 of 3




--------------------------------------------------------------------------------




Storage Area #1 (Left hand side facing the entrance to the enclosure)
[storagearea1.jpg]


Storage Area #2 (Right hand side facing the entrance to the enclosure)
[storagearea1.jpg]
















Page 2 of 3




--------------------------------------------------------------------------------




Storage Area Gates


[storageareagates.jpg]
































































Page 3 of 3




--------------------------------------------------------------------------------




EXHIBIT C


NONDISTURBANCE AGREEMENT




THIS NONDISTURBANCE AGREEMENT (“Agreement”) is made as of ____________, 20___
("Effective Date"), by and between the CITY OF SANTA CLARA (“City”), and
________________, a
_________ (“Sublessee”).
RECITALS
A.    City is the owner of that certain improved real property located in the
County of Santa Clara, State of California (“Property”), and more particularly
described in Exhibit A attached hereto and incorporated by reference herein.
B.    The Property is subject to that certain Ground Lease, dated as of
___________, 20__ (“Ground Lease”), between the Redevelopment Agency of the City
of Santa Clara (the “Redevelopment Agency”), as ground lessor, and The Irvine
Company LLC, a Delaware limited liability company (“Sublessor”), as
successor-in-interest to The Irvine Company, a Delaware corporation, as ground
lessee, a memorandum of which was recorded in the Official Records of the County
of Santa Clara on February 16, 2001 as Instrument No. 15563490. The
Redevelopment Agency conveyed the Property to the City on March 8, 2011,
pursuant to that Grant Deed recorded in the Official Records of the County of
Santa Clara on June 23, 2011 as Instrument No. 21216112. As successor owner of
the Property, the City has assumed the Redevelopment Agency’s former role of
ground lessor under the Ground Lease.
C.    Sublessor and Sublessee entered into a sublease of a portion of the
Property ("Demised Premises”) pursuant to that certain Lease (“Sublease”), dated
as of ________, 20__.
D.    Sublessee and City desire to confirm their understanding with respect to
the Sublease,
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, City and Sublessee hereby agree as follows:
1.    Nondisturbance. So long as Sublessee is not in default (beyond any period
given Sublessee to cure such default in the Sublease) in the payment of rent or
additional rent or in the performance of any of the terms, covenants or
conditions of the Sublease on Sublessee's part to be performed, (i) Sublessee's
possession, occupancy, use and quiet enjoyment of the Demised Premises under the
Sublease, or any extensions or renewals thereof or acquisition of, expansion
into and/or any other rights with respect to additional space, which may be
effected in accordance with any option therefor in the Sublease, shall not be
terminated or interfered with by City in the exercise of any of its rights under
the Ground Lease, or as may otherwise be provided for at law or in equity, (ii)
City will not join Sublessee as a party defendant in any action or proceeding
for the purpose of terminating Sublessee's interest and estate under the
Sublease because of any default under the Ground Lease or for any other reason
other than a default by Sublessor following the expiration of applicable notice
and cure periods under the Sublease, and (iii) in the event the Ground Lease is
terminated prior to the end of the term thereof, City shall at Sublessee's
written request enter into a new lease with Sublessee on the same terms,
covenants and conditions as the Sublease, and City shall assume and, as
applicable, perform, all of Sublessor's rights and obligations under the
Sublease.
2.    Attornment. If the Ground Lease is terminated or surrendered to City for
any reason, and no leasehold interest intervenes between the Ground Lease and
the Sublease, City shall immediately notify Sublessee of such termination or
surrender and confirm that City has assumed and, as applicable, shall perform,
all of Sublessor's rights and obligations under the Sublease, Sublessee shall
attorn and be bound to City upon any such succession in interest and shall
recognize City as the sublessor under the Sublease. Such attornment shall be
effective and self-operative without the execution of any further instrument on
the part of any of the parties hereto. Sublessee agrees, however, to execute and
deliver at any time and from time to time, upon the request of City, any
instrument or certificate which may be necessary or appropriate to evidence such
attornment.
3.    Rights and Responsibilities. if City shall succeed to the interest of the
Sublessor for any reason, including a termination or surrender of the Ground
Lease, City shall have the same remedies by entry, action or otherwise in the
event of any default by Sublessee (beyond any period given Sublessee to cure
such default) in the payment of rent or additional rent by Sublessee or in the
performance of any of the terms, covenants and conditions of the Sublease on
Sublessee's part to be performed that the Sublessor under the Sublease had or
would have had if City had not succeeded to the interest of Sublessor. City
shall be bound to Sublessee under all or the terms, covenants, and conditions of
the Sublease, and Sublessee shall, from and after the succession




--------------------------------------------------------------------------------




to the interest of Sublessor under the Sublease by City, have the same remedies
against City for the breach of any agreement contained in the Sublease that
Sublessee might have had under the Sublease against the Sublessor if City had
not succeeded to the interest of Sublessor; provided further, however, that City
shall not be liable to Sublessee as follows:
(a)    for any default of any prior sublessor (including Sublessor) (except for
any unexpended tenant improvement allowance or any other obligation to construct
improvements); or
(b)    for any offsets or defenses which Sublessee might have against any
sublessor (including Sublessor) except as expressly set forth in the Sublease
and only if Sublessee has provided to City any notices required to be delivered
to Sublessor under the Sublease and City has been given the same opportunity
(and time period) as Sublessor has under the Sublease to cure Sublessor's
defaults; or
(c)    for or by any rent or additional rent which Sublessee has paid for more
than the current month to any prior sublessor (including Sublessor) (except for
any prepaid rent or additional rent actually received by City from the prior
sublessor).
4.    Representations of City. City hereby represents and warrants to Sublessee
that (i) the Ground Lease is currently in full force and effect and no defaults
by either party have occurred or are existing and no condition exists that, with
the giving of notice or the passgae of time, would result in a default under the
Ground Lease; and (ii) City has not assigned, encumbered or otherwise
transferred any interest in the Ground Lease.
5.    Binding on Successors. The covenants and agreements contained herein shall
be binding upon and inure to the benefit of the respective heirs,
administrators, executors, legal representatives, successors, and assigns of the
parties hereto.
6.    Attorneys' Fees. If either party fails to perform any of its obligations
under this Agreement, or in the event a dispute arises concerning the meaning or
interpretation of any provision of this Agreement, the prevailing party in such
dispute shall pay any and all costs and expenses incurred by the other party in
enforcing or establishing its rights hereunder, including, without limitation,
court costs and reasonable attorneys' fees.
7.    Amendment. This Agreement shall not be modified or amended except by a
written instrument executed by the parties hereto.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.
“CITY”
CITY OF SANTA CLARA
By:                                     
“SUBLESSEE


ARISTA NETWORKS, INC.,
a Delaware corporation


By:                                     
Name:                                      
Title:                                      




--------------------------------------------------------------------------------




EXHIBITS
Exhibit A - Property Description






--------------------------------------------------------------------------------




Exhibit M
(Dimensions of “Building Top” signage)
[dimensionsofbuildingtopsigna.jpg]




--------------------------------------------------------------------------------




EXHIBIT X
WORK LETTER
SECTION 1
TENANT IMPROVEMENTS


The tenant improvement work to be contracted for by Landlord hereunder (“Tenant
Improvement Work”) shall consist of the design and construction of all tenant
improvements (“Tenant Improvements”), including work in place as of the date
hereof, required for the 5451 Great America Premises pursuant to the approved
final Working Drawings and Specifications (as hereinafter defined). All of the
Tenant Improvement Work shall be performed by (a) Novo Construction, (b) S.C.
Builders, or (c) Skyline and shall be subject to the approval of Tenant and
Landlord (the “General Contractor”) under contract to Landlord, and in
accordance with the procedures and requirements set forth below. All initially
capitalized words not separately defined herein shall have the meaning given to
such words in the Lease.


SECTION 2


ARCHITECTURAL AND CONSTRUCTION PROCEDURES


2.1    Tenant and Landlord agree to work in good faith with each other to
approve working drawings and specifications for the Tenant Improvements (the
“Working Drawings and Specifications”) prepared by Gensler Inc. (“Landlord’s
Architect”) and Landlord’s engineers, including all specifications and
programming information requested of Tenant by Landlord’s Architect, and a cost
estimate based on the Working Drawings and Specifications prepared by the
General Contractor (the “Cost Estimate”), which Cost Estimate will include a
reasonably detailed description of rates and a proposed construction schedule,
not later than August 8, 2014 (the “Plan Approval Date”). To the extent
applicable, the Working Drawings and Specifications shall include Landlord's
building standard tenant improvements, materials and specifications for the
Project as set forth in the “Outline Specifications- Tenant Improvements” set
forth in the attached Schedule 1 (“Building Standard Improvements”), except for
changes and additions specifically requested by Tenant and reasonably approved
by Landlord in writing (any such addition or variation from the Standard
Improvements shall be referred to herein as a (“Non-Standard Improvement”). All
Tenant requests for Non-Standard Improvements must be in writing and shall
provide sufficient specifications and details for Landlord to reasonably
evaluate impacts upon the Working Drawings and Specifications and Cost Estimate.
Tenant shall approve or provide suggested revisions to the Working Drawings and
Specifications and Cost Estimate by signing copies of each or specifying in
reasonable detail any suggested revisions thereto as hereinabove provided.
Landlord shall in good faith modify Working Drawings and Specifications and Cost
Estimate to incorporate Tenant's suggested revisions in a mutually satisfactory
manner prior to the Plan Approval Date.


2.2    In the event that Tenant subsequently requests in writing a revision to
the Working Drawings and Specifications approved by the parties pursuant to
Section 2.1 above (“Change”), and Landlord so approves such Change as provided
in the Section next below, Landlord shall advise Tenant by written order (a
“Change Order”) as soon as is practical of any net cost increase in the
Completion Cost above the Final Cost Estimate (taking into account any cost
savings attributable to such Change Order together with previous Change Orders).
Tenant shall approve or disapprove such Change Order, if any, in writing within
3 business days following Tenant's receipt of such Change Order. If Tenant
disapproves any such Change Order, Tenant shall nonetheless be responsible for
the reasonable architectural and/or planning fees incurred in preparing such
Change Order. Landlord shall have no obligation to interrupt or modify the
Tenant Improvement Work pending Tenant's approval of a Change Order, but if
Tenant fails to timely approve a change order, Landlord may (but shall not be
required to) suspend the applicable Tenant Improvement Work. Except for
revisions required by code or other applicable laws which do not materially and
adversely affect Tenant’s permitted use of the 5451 Great America Premises or
materially increase Tenant’s Contribution, in no event shall Landlord have the
right to make any revisions to the Working Drawings and Specifications without
Tenant’s prior written consent, which consent shall not be unreasonably withheld
or delayed.


2.3    Landlord agrees that it shall not unreasonably withhold its consent to
Tenant's requested Changes, provided that such consent may be withheld in any
event if the requested Change: (i) materially adversely affects the structure of
the 5451 Great America Building, (ii) materially adversely affects the
electrical, mechanical, plumbing, life safety, sprinkler, HVAC or other systems
of the 5451 Great America Building, (iii) affects the exterior appearance of the
5451 Great America Building or the exterior areas of the Project, (iv) does not
comply with all applicable laws, (v) adversely affects the configuration of
tenant spaces or the core spaces throughout the 5451 Great America Building in
the following respects: non-continuous ceiling grid, inconsistency of lighting
fixtures, walls penetrating the ceiling grid, significantly non-rectangular or
odd-sized offices (provided that minor variations in shape or size shall not be
considered a Design Problem), or (vi) results in inconsistency of the quality,
materials or




--------------------------------------------------------------------------------




finishes within the 5451 Great America Building as to equivalently improved
portions of the 5451 Great America Premises (collectively, a “Design Problem”).


2.4    Landlord’s General Contractor shall construct the Tenant Improvements
under contract to Landlord. Promptly following the approval of the Working
Drawings and Specifications by the parties pursuant to Section 2.1 above,
Landlord shall cause its General Contractor to submit the major subtrade work
(including, without limitation, mechanical, electrical and plumbing) to a
competitive bidding process involving at least 3 licensed and reputable
subcontractors; and Landlord shall provide copies of the bid responses to
Tenant. Such subcontractors are subject to Tenant’s approval.


2.5    All of the Tenant Improvements shall become the property of Landlord and
shall be surrendered with the 5451 Great America Premises at the expiration or
sooner termination of this Lease. Notwithstanding the foregoing, Landlord shall
have the right, by notice to Tenant given at the time of Landlord's approval of
the Working Drawings and Specifications and any Change, to require Tenant to
remove all or any of the Tenant Improvements approved in the Working Drawings
and Specifications or by way of such Change, to repair any damage to the 5451
Great America Premises arising from such removal, and to replace any
Non-Standard Improvements so approved with the applicable Building Standard
Improvement, provided that such right may only be exercised by Landlord with
respect to Tenant Improvements (i) that constitute a Design Problem, or (ii)
that constitute the substitution of Non-Standard Improvements for Building
Standard Improvements. Any such removals, repairs and replacements by Tenant
shall be completed by the Expiration Date or sooner termination of this Lease.


2.6    Subject to coordination with Landlord and Landlord’s General Contractor,
Landlord shall permit Tenant and its agents to enter the 5th Floor Premises and
the 4th Floor Premises at a time frame agreed to by the Landlord, the General
Contractor, and the Tenant, which is expected by be within 40 days prior to
the Commencement Date for the 5th Floor Premises in order that Tenant may
install its cabling and related communication equipment and other personal
property through Tenant’s own contractors. Any such work shall be subject to
Landlord's prior written approval, and shall be performed in a manner and upon
terms and conditions and at times satisfactory to Landlord's representative. The
foregoing license to enter the 5451 Great America Premises is, however,
conditioned upon Tenant's contractors and their subcontractors and employees
working in harmony and not interfering with the work being performed by
Landlord. If at any time Landlord determines that such entry shall cause
disharmony or interfere with the work being performed by Landlord, this license
may be withdrawn by Landlord upon 24-hours written notice to Tenant. That
license is further conditioned upon the compliance by Tenant's contractors with
all requirements imposed by Landlord on third party contractors, including
without limitation the maintenance by Tenant and its contractors and
subcontractors of workers' compensation and public liability and property damage
insurance in amounts and with companies and on forms satisfactory to Landlord,
with certificates of such insurance being furnished to Landlord prior to
proceeding with any such entry. The entry shall be deemed to be under all of the
provisions of the Lease except as to the covenants to pay rent. Landlord shall
not be liable in any way for any injury, loss or damage which may occur to any
such work being performed by Tenant, the same being solely at Tenant's risk.


2.7    Tenant hereby designates Dan Dei Rossi (“Tenant’s Construction
Representative”), Telephone No. (408) 547-8136, email: deirossi@arista.com, as
its representative, agent and attorney-in-fact for all matters related to the
Tenant Improvement Work, including but not by way of limitation, for purposes of
receiving notices, approving submittals and issuing requests for Changes, and
Landlord shall be entitled to rely upon authorizations and directives of such
person(s) as if given directly by Tenant. The foregoing authorization is
intended to provide assurance to Landlord that it may rely upon the directives
and decision making of the Tenant’s Construction Representative with respect to
the Tenant Improvement Work and is not intended to limit or reduce Landlord’s
right to reasonably rely upon any decisions or directives given by other
officers or representatives of Tenant. Any notices or submittals to, or requests
of, Tenant related to this Work Letter and/or the Tenant Improvement Work may be
sent to Tenant’s Construction Representative at the email address above
provided. Tenant may amend the designation of its Tenant’s Construction
Representative(s) at any time upon delivery of written notice to Landlord.


2.8    Notwithstanding anything to the contrary in the Lease or this Work
Letter, Tenant’s acceptance of the 5th Floor Premises and the 4th Floor Premises
shall not be deemed a waiver of Tenant’s right to require Landlord to cause its
contractor to correct any defects in the Tenant Improvements identified by
Tenant, in writing, within twelve (12) months after the Commencement Date for
the 5th Floor Premises and within twelve (12) months following the Commencement
Date for the 4th Floor Premises, respectively. Landlord shall promptly repair or
cause the General Contractor to repair all such defects, at no cost to Tenant.


2.9    Notwithstanding anything to the contrary in the Lease or this Work
Letter, it is understood and agreed that completion of the Tenant Improvement
Work is not a condition of, nor shall extend or otherwise affect, the
Commencement Date for the 5th Floor Premises or the Commencment Date for the 4th
Floor Premises; provided, however, that the Commencement Date for the 5th Floor
Premises shall be delayed, on a day-for-day basis, for each day of “Landlord
Delay” (as hereinafter defined) in the “Substantial Completion” (as hereinafter
defined) of the Tenant Improvement Work for the 5th Floor Premises. As used
herein, “Landlord Delay” shall mean any delay in the substantial completion of
construction of the Tenant Improvements beyond 14




--------------------------------------------------------------------------------




weeks following obtaining a permit(s) therefor from the City of Santa Clara,
except to the extent of any delays caused by Tenant, including without
limitation, delays in the construction of the Tenant Improvements caused by
Changes requested by Tenant. As used herein, “Substantial Completion” shall mean
the substantial completion of the Tenant Improvements in the 5th Floor Premises
(as provided in Section 3.1 below), but for minor punch list matters, and the
obtaining of a temporary of final certificate of occupancy for the 5th Floor
Premises.


SECTION 3


COST OF TENANT IMPROVEMENTS


3.1    Landlord shall complete, or cause to be completed, the Tenant
Improvements, in accordance with final Working Drawings and Specifications
approved by both Landlord and Tenant. The Tenant Improvements shall be
constructed by Landlord in accordance with all rules, regulations, codes,
ordinances, statutes, and laws of any governmental or quasi-governmental
authority in effect as of the date of the issuance of the applicable building
permit(s) therefor, and in a good and workman-like manner using material and
equipment of new and otherwise of good quality. Landlord shall obtain standard
warranties on the elements of the Tenant Improvements that Tenant is responsible
for maintaining under the Lease and shall assign to Tenant, or otherwise
cooperate to make available to Tenant the benefit of, all such warranties.


3.2    Landlord shall pay up to $3,328,435.00, based on $55.00 per rentable
square foot of the 5451 Great America Premises ("Landlord's Maximum
Contribution"), of the final “Completion Cost” (as defined below). Tenant
acknowledges that the Landlord's Maximum Contribution is intended only as the
maximum amount Landlord will pay toward any of the Tenant Improvements described
in the approved Working Drawings and Specifications (as same may be modified
pursuant to a Change Order or as otherwise provided in Section 2.2 above),
including but not limited to, any specialized pipe installations, but excluding
alterations not included in the Working Drawings or Specifications (as same may
be modified pursuant to a Change Order or as otherwise provided in Section 2.2
above). In the event the sum of the cost of the “Completion Cost” of the Tenant
Improvement Work is less than the Landlord’s Maximum Contribution, Landlord’s
actual contribution toward the Completion Cost ("Landlord's Contribution") shall
equal such lesser amount, and Tenant shall have no right to receive any credit,
refund or allowance of any kind for any unused portion of the Landlord's Maximum
Contribution nor shall Tenant be allowed to make revisions to an approved
Working Drawings and Specifications or request a Change in an effort to apply
any unused portion of Landlord's Maximum Contribution.


3.3    Tenant shall pay the difference between the Landlord’s Maximum
Contribution, as specified in this Work Letter and the “Completion Cost” of the
Tenant Improvement Work (as hereinafter defined). The amounts to be paid by
Tenant for the Tenant Improvements pursuant to this Section 3.3 are sometimes
cumulatively referred to herein as the "Tenant's Contribution".


3.4    The “Completion Cost” shall mean all costs of Landlord in completing the
Tenant Improvements in accordance with the approved Working Drawings and
Specifications and with any approved Changes thereto, including but not limited
to the following costs: (i) payments made to architects, engineers, contractors,
subcontractors and other third party consultants in the performance of the work,
(ii) salaries and fringe benefits of persons, if any, in the direct employ of
Landlord performing any part of the construction work, (iii) permit fees and
other sums paid to governmental agencies, (iv) permit fees and other sums paid
to governmental agencies, and (v) costs of all materials incorporated into the
work or used in connection with the work. The Completion Cost shall also include
an administrative/supervision fee to be paid to Landlord or to Landlord's
management agent in the amount of two percent (2%) of the Landlord’s
Contribution funded towards the Completion Cost of the Tenant Improvement Work,
and reasonable “peer review” fees payable to Landlord’s MEP engineers. Unless
expressly authorized in writing by Landlord, the Completion Cost shall not
include (and no portion of the Landlord’s Contribution shall be paid for) (i)
any costs incurred by Tenant, including without limitation, any costs for space
planners, managers, advisors or consultants retained by Tenant in connection
with the Tenant Improvements (which shall be the sole responsibility of Tenant),
or (ii) the following costs (which shall be the sole responsibility of
Landlord): (a) costs for improvements which are not shown on or described in the
Working Drawings and Specifications (as same may be modified pursuant to a
Change Order or as otherwise provided in Section 2.2 above), unless otherwise
approved by Tenant, which approval shall not be unreasonably withheld; (b) costs
incurred due to the presence of Hazardous Materials in the Project or the
surrounding area; (c) attorneys' fees incurred in connection with negotiation of
construction contracts, and attorneys' fees, experts' fees and other costs in
connection with disputes with third parties; (d) interest and other costs of
financing construction costs; (e) costs to bring the 5451 Great America
Premises, the 5451 Great America Building or the Common Areas into compliance
with applicable laws and restrictions in the event of Landlord’s failure to
construct either the 5451 Great America Building or the Tenant Improvements in
accordance with same; or (f) construction management, profit and overhead
charges payable to Landlord, except for the administrative/supervision fee
provided in Section 3.4 above.


3.5    Following issuance by the City of Santa Clara of a permit relating to the
Tenant Improvements, but prior to start of construction of the Tenant
Improvements, Tenant shall pay 25% of the Tenant’s Contribution set forth in the
Cost Estimate,




--------------------------------------------------------------------------------




with the remainder of the Tenant’s Contribution payable to Landlord in
installments of 25% each following the completion of each of the initial three
(3) months of construction of the Tenant Improvements. Funds either due and
payable from Tenant, or any refund due and payable to Tenant, based on the
actual Completion Cost of the Tenant Improvements, shall be made within 30 days
following the Substantial Completion of the Tenant Improvement Work. If Tenant
defaults beyond applicable notice and cure periods in the payment of any sums
due under this Work Letter, Landlord shall (in addition to all other remedies)
have the same rights as in the case of Tenant's failure to pay rent under the
Lease, including, without limitation, the right to terminate this Lease and
recover damages from Tenant and/or to charge a late payment fee and to collect
interest on delinquent payments, and Landlord may (but shall not be required to)
suspend the Tenant Improvement Work following such default, in which event any
delays because of such suspension shall constitute Tenant Delays hereunder.


3.6 Landlord shall promptly (and not later than 15 days following Tenant’s
reasonable request therefor made not more frequently than monthly) provide any
invoices Landlord has received relating to the Tenant Improvements described in
this Exhibit X.


SECTION 4


DISPUTE RESOLUTION


4.1    All claims or disputes between Landlord and Tenant arising out of, or
relating to, this Work Letter shall be decided by the JAMS/ENDISPUTE (“JAMS”),
or its successor, with such arbitration to be held in Santa Clara County,
California, unless the parties mutually agree otherwise. Within 10 business days
following submission to JAMS, JAMS shall designate three arbitrators and each
party may, within 5 business days thereafter, veto one of the three persons so
designated. If two different designated arbitrators have been vetoed, the third
arbitrator shall hear and decide the matter. If less than 2 arbitrators are
timely vetoed, JAMS shall select a single arbitrator from the non-vetoed
arbitrators originally designated by JAMS, who shall hear and decide the matter.
Any arbitration pursuant to this section shall be decided within 30 days of
submission to JAMS. The decision of the arbitrator shall be final and binding on
the parties. In no event shall the arbitrator be empowered or authorized to
award consequential or punitive damages (including any award for lost profit or
opportunity costs or loss or interruption of business or income). All costs
associated with the arbitration shall be awarded to the prevailing party as
determined by the arbitrator.


4.2    Notice of the demand for arbitration by either party to the Work Letter
shall be filed in writing with the other party to the Work Letter and with JAMS
and shall be made within a reasonable time after the dispute has arisen. The
award rendered by the arbitrator shall be final, and judgment may be entered
upon it in accordance with applicable law in any court having jurisdiction
thereof. Except by written consent of the person or entity sought to be joined,
no arbitration arising out of or relating to this Work Letter shall include, by
consolidation, joinder or in any other manner, any person or entity not a party
to the Work Letter unless (1) such person or entity is substantially involved in
a common question of fact or law, (2) the presence of such person or entity is
required if complete relief is to be accorded in the arbitration, or (3) the
interest or responsibility of such person or entity in the matter is not
insubstantial.


4.3    The agreement herein among the parties to arbitrate shall be specifically
enforceable under prevailing law. The agreement to arbitrate hereunder shall
apply only to disputes arising out of, or relating to, this Work Letter, and
shall not apply to other matters of dispute under the Lease except as may be
expressly provided in the Lease.








































--------------------------------------------------------------------------------




Schedule
I                                                                                               
Tenant Improvement / Interior Construction Outline Specifications
(By Tenant/Tenant Allowance)



Note During preliminary walk throughs, construction management is to confirm
re-use of existing building components and provide direction to: 1) match
existing , or 2) provide new building standard at all remodel conditions; or 3)
provide upgrade to building standard based on project team input. Each suite to
be reviewed on a case-by-case basis.


TENANT STANDARD
 
 
GENERAL OFFICE:
 
CARPET
 
 
Direct glue broadloom carpet.
 
 
 
 
 
VINYL COMPOSITION TILE (VCT)
 
 
12” x 12” VCT Armstrong Standard Excelon.
 
 
 
 
 
WALLS
 
 
Standard Walls: 5/8" gypsum drywall on 2-1/2" x 25 ga. metal studs 16” o.c.,
floor to ceiling construction. No walls shall penetrate the grid unless required
by code. All walls shall be straight, and parallel to building exterior walls.
All offices and rooms shall be constructed of a standard size and tangent to a
building shell or core wall.


 
 
Exterior Walls (First Generation Only) 5/8" gypsum drywall furring on 25 ga.
metal studs, with R-13 insulation.
 
 
 
 
 
PAINT
 
 
Paint finish, one standard color to be Benjamin Moore AC-40, Glacier White, flat
finish. Dark colors subject to Landlord approval.
 
 
 
 
 
BASE
 
 
2-1/2” Burke rubber base; straight at cut pile carpet, coved at resilient
flooring and loop carpet.
 
 
 
 
 
RUBBER TRANSITION STRIP
 
 
Transition strip between carpet and resilient flooring to be Burke #150, color:
to match adjacent V.C.T.
 
 
 
 
 
PLASTIC LAMINATE
 
 
Plastic laminate color at millwork: Nevamar “Smoky White”, Textured #S-7-27T.
 
 
 
 
 
CEILING
 
 
2x4 USG Radar Illusions #2842 scored ceiling tile, installed in building
standard 9/16” or 15/16” T-bar grid. Continuous grid throughout.
 
 
 
 
 
LIGHTING
 
 
All spaces are to be illuminated with building standard 2 x 4 direct/indirect
fixtures, approved by the Landlord.
 
 
 
 
 
DOORS
 
 
1-3/4” solid core, 3’’-0” x 8’-10” plain sliced white oak, Western Integrated
clear anodized aluminum frames Schlage "D" series "Sparta" latchset hardware,
dull chrome finish.
 
 
 
 
 
OFFICE SIDELITES
 
 
All interior offices to have sidelite glazing adjacent to office entry door, 4’
wide x door height, Western Integrated clear anodized aluminum frame integral to
door frame with clear tempered glass.
 
 
 
 
 
WINDOW COVERINGS
 
 
Vertical blinds: Mariak Industries PVC blinds at building perimeter windows,
Model M-3000, Color: Light Grey.











--------------------------------------------------------------------------------




Tenant Improvement / Interior Construction Outline Specifications
(Continued)



TENANT STANDARD
 
 
MECHANICAL:
 
HVAC
 
 
General: Exterior corner spaces with more than one exposure shall be provided
with a separate zone. Conference Room (or Training Room) 20’ x 13’ or larger
shall be provided with a separate zone. Exterior zone shall be limited to a
single exposure and a maximum of 750 to 1000 square feet.
 
 
 
 
 
Campus Office Building: Interior and Exterior zone VAV boxes shall be connected
to the main supply air loop. Exterior zone VAV boxes shall be provided with
two-row hot water reheat coil. Interior zone shall be limited to a maximum of
2000 square feet.
 
 
 
 
 
Air distribution downstream of VAV boxes shall be provided complete with
ductwork, 2’x2’ perforated face ceiling diffusers, 2’x2’ perforated return air
grilles and air balance. All ductwork shall be sheet metal constructed per
SMACNA standards and insulated per the latest Title 24 requirements.
 
 
 
 
 
Pneumatic thermostats with blank white cover shall be provided for each zone.
Thermostats shall be located adjacent to light switch at 48” above finished
floor. When the building utilizes DDC zone control, DDC system shall be Andover
and installed by AAS. DDC system shall be interfaced to the existing Irvine
Company network.
 
 
 
 
 
Mid-Tech/Manufacturing Building: Air distribution downstream of packaged rooftop
units and/or split system fan coil units shall be provided complete with
ductwork, 2’x2’ perforated face ceiling diffusers,
2’x2’ perforated return air grilles and air balance. All ductwork shall be sheet
metal constructed per SMACNA standards and insulated per the latest Title 24
requirements. Interior zone shall be limited to a maximum of 2500 square feet.
 
 
 
 
 
Packaged rooftop units and/or split system units shall be connected to existing
Irvine Company Energy Management System. Thermostats shall be located adjacent
to light switch at 48” above finished floor. EMS shall be Andover and installed
by AAS.
 
 
 
 
 
New packaged rooftop units larger than 5-ton shall be provided with seismic
isolation curb with minimum 1-inch spring deflection. New packaged rooftop units
larger than 6.25 ton shall be provided with economizer with barometric relief
damper.
 
 
 
 
 
FIRE PROTECTION
 
 
Pendant satin chrome plated, recessed heads, adjustable canopies, minimum K
factor to be 5.62, located at center of 2’ x 2’ section of scored ceiling tile.
Ceiling drops from shell supply loop.
TENANT STANDARD
 
 
ELECTRICAL
 
ELECTRICAL SYSTEM
 
 
A 277/480 volt, three phase, four wire tenant metered distribution section will
be added to main service at Main Electrical Room.
 
 
 
 
 
Tenant Electrical Room, located within the lease space, as directed by the
Landlord, to include 270/480 volt and 120/208 volt panels, transformer, lighting
control panel, as required.
 
 
 
 
 
Standard tenant electrical capacity will be provided in the following capacity:
 
 
- Lighting 277V: Minimum of 1.2 watt watts per s.f.


 
 
- General 277V Power: As required to accommodate tenant loads.


 
 
- HVAC Power 277/480V: As required to accommodate the HVAC equipment.


 
 
- General 120/208V Power: Minimum of 8.0 watts per s.f.























    




--------------------------------------------------------------------------------




Tenant Improvement / Interior Construction Outline Specifications
(Continued)



TENANT STANDARD
 
 
ELECTRICAL (CONTINUED):
 
LIGHTING
 
 
All spaces are to be illuminated with building standard 2’ x 4’, direct/indirect
fixtures based on one (1) fixture per 96 square feet.
 
 
 
 
 
All lighting shall be controlled by occupancy sensors and ½ switched per Title
24. Provide wall mounted dual relay occupancy sensors in small spaces and
ceiling mounted paired with two switches in double gang box, Leviton “Decora”
style switches with a white plastic coverplate, 48” AFF to switch centerline.


 
 
 
 
 
Exit signs: Internally illuminated, white sign face with green text.


 
 
 
 
 
OUTLETS
 
 
Power: Leviton “Decora” style 15 / 20 amp 125-volt specification grade white
duplex receptacle mounted vertically, 18" AFF to centerline, with a white
plastic coverplate.
 
 
 
 
 
All furniture systems will be assumed to be a four (4) circuit / eight (8) wire
configuration. All furniture system workstations are assumed to have personal
computers only and will be connected at a ratio of eight (8) workstations per
four (4) circuit / eight (8) wire homerun.


 
 
 
 
 
All wall mounted furniture system communication feeds will be provided with (2)
1 ½” conduit (non-fire rated / non-insulated walls) OR (2) 1 ¼” conduit (fire
rated / insulated walls); a 4S/DP box and a double- gang mud ring in the wall.
One (1) furniture system communication feeds will be assumed to be capable of
providing enough cabling capacity for eight (8) work stations.


 
 
 
 
 
Power and Telecom Feeds to systems furniture by Tenant to be via walls, furred
columns or ceiling J- box.


 
 
 
 
 
All wall mounted general communication outlets in non-fire rated / non-insulated
walls will be provided a 2-gang mud ring and a pull string in the wall. All wall
mounted communication outlets in fire-rated and insulated walls will be provided
with ¾” conduit (voice and / or data only) OR a 1” conduit (combination voice /
data), stubbed into the accessible ceiling space, 4S/DP box and a single gang
mud ring in the wall. Cover plate, jacks and cables by tenant.
 
 
 
 
 
A single tenant telecom room will be provided with a single 4’ x 8’ backboard.
An empty 2” conduit will be routed from this backboard to the building’s main
telephone backboard. An empty 4” conduit sleeve will be stubbed into the
accessible ceiling space.


 
 
 
TENANT STANDARD
 
 
WAREHOUSE/SHIPPING AND
 
FLOORS
RECEIVING (IF APPLICABLE):
 
Sealed concrete.
 
 
 
 
 
WALLS
 
 
5/8” gypsum wallboard standard partition, height and construction subject to
Landlord approval. At furred walls, paint to match Benjamin Moore AC-40 Glacier
White. Provide rated partition at occupancy separation, as required by code.


 
 
 
 
 
CEILING
 
 
Exposed structure, non-painted.



















--------------------------------------------------------------------------------










Tenant Improvement / Interior Construction Outline Specifications
(Continued)



TENANT STANDARD
 
 
WAREHOUSE/SHIPPING AND
 
WINDOWS
RECEIVING (IF APPLICABLE):
 
None
TENANT STANDARD
 
 
 
 
ACCESS
 
 
7’-6” H x 7’-6” W glazed service doors. Glazing is bronze reflective glass.
 
 
 
 
 
HVAC
 
 
None
 
 
 
 
 
PLUMBING
 
 
Single accommodation restroom, if required.
 
 
 
 
 
Sheet vinyl flooring to be Armstrong Classic Corlon “Seagate” #86526 Oyster,
with Smooth White FRP panel wainscot to 48” high. Painted walls and ceiling to
be Benjamin Moore AC-40 Glacier White, semi- gloss finish.




 
 
 
 
 
LIGHTING
 
 
T5 High Bay, 2 x 4 fixtures.
 
 
 
 
 
OTHER ELECTRICAL
 
 
Convenience outlets; surface mounted at exposed concrete walls.
 
 
 
 
 
SECURITY
 
 
Lockable doors.







